Name: Commission Regulation (EEC) No 3589/85 of 17 December 1985 amending certain Regulations on hops by reason of the accession of Spain and Portugal
 Type: Regulation
 Subject Matter: Europe;  plant product;  technology and technical regulations
 Date Published: nan

 Avis juridique important|31985R3589Commission Regulation (EEC) No 3589/85 of 17 December 1985 amending certain Regulations on hops by reason of the accession of Spain and Portugal Official Journal L 343 , 20/12/1985 P. 0019 - 0019 Finnish special edition: Chapter 3 Volume 20 P. 0004 Spanish special edition: Chapter 03 Volume 39 P. 0169 Swedish special edition: Chapter 3 Volume 20 P. 0004 Portuguese special edition Chapter 03 Volume 39 P. 0169 *****COMMISSION REGULATION (EEC) No 3589/85 of 17 December 1985 amending certain Regulations on hops by reason of the accession of Spain and Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 396 thereof, Whereas, by reason of the accession of Spain and Portugal and in accordance with Article 396 of the Act of Accession, amendments should be made to the following Regulations: - Regulation (EEC) No 890/78 of 28 April 1978 laying down detailed rules for the certification of hops (1), as last amended by the 1979 Act of Accession (2); - Regulation (EEC) No 3077/78 of 21 December 1978 on the equivalence with Community certificates of attestations accompanying hops imported from non-member countries (3), as last amended by Regulation (EEC) No 541/85 (4); Whereas, pursuant to Article 2 (3) of the Treaty of Accession, the institutions of the Community may adopt before accession the measures referred to in Article 396 of the Act; whereas these measures will enter into force only subject to and on the date of the entry into force of the Treaty, HAS ADOPTED THIS REGULATION: Article 2 1. Regulation (EEC) No 890/78 is hereby amended as follows: - The following is added to Article 5a: '- Producto certificado - Reglamento (CEE) no 890/78 - Producto certificado - Regulamento (CEE) no 890/78'; - The following is added, after the word 'Greece', to the second subparagraph of Article 6 (3): 'Spain and Portugal'; - The following is added, after the word 'Greece', to the second paragraph of Article 11: 'Spain and Portugal'; - The following are added to section 2 of Annex III: 'ESP for Spain' 'P for Portugal'. 2. The references to Portugal and Spain are deleted from the Annex to Regulation (EEC) No 3077/78. Article 2 This Regulation shall enter into force on 1 March 1986, subject to the entry into force of the Treaty of Accession of Spain and Portugal. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 117, 29. 4. 1978, p. 43. (2) OJ No L 291, 19. 11. 1979, p. 77. (3) OJ No L 367, 28. 12. 1978, p. 28. (4) OJ No L 62, 1. 3. 1985, p. 57.